United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3697
                                   ___________

Janice Norwood,                        *
                                       *
             Appellant,                * Appeal from the United States
                                       * District Court for the
      v.                               * Western District of Missouri.
                                       *
John E. Potter, Postmaster General,    * [UNPUBLISHED]
United States Postal Service,          *
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: January 29, 2010
                                Filed: February 1, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Janice Norwood, a former employee of the United States Postal Service
(USPS), appeals from an order of the District Court1 granting summary judgment to
the USPS and denying her post-judgment motion in this disability-discrimination
action. We conclude that Norwood's arguments for reversal are unavailing. First, the
District Court did not err in declining to consider the four volumes of material
Norwood filed with the court because she did not identify specific information in


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
those materials that contradicted the USPS's evidence. See Tolen v. Ashcroft, 377
F.3d 879, 883 n.3 (8th Cir. 2004) (noting that the district court was not obligated to
wade through a voluminous exhibit to find triable issues and that the plaintiff’s
citations to the entire exhibit and to full affidavits did not meet the specificity
requirements of Rule 56 of the Federal Rules of Civil Procedure); Brown v. Frey, 806
F.2d 801, 804 (8th Cir. 1986) (noting that pro se litigants are not excused from
compliance with procedural law). Norwood did not concisely list the material facts
she disputed, nor did she refer specifically to relevant portions of the record in her
opposition to the USPS's summary judgment motion. Cf. Jenkins v. Winter, 540 F.3d
742, 747 (8th Cir. 2008) (concluding that where the plaintiff concisely listed the
material facts she disputed in her motion opposing summary judgment and also
referred specifically to portions of the record, the district court erred in failing to
consider the statement of facts plaintiff included in her motion). Second, the District
Court did not make credibility determinations or weigh evidence. Instead, the court
gave Norwood the benefit of the doubt in concluding that she had established a
qualifying disability, and it applied the law in concluding that Norwood had otherwise
failed to show that the USPS had not acted in good faith in responding to her request
for accommodation. See Buboltz v. Residential Advantages, Inc., 523 F.3d 864, 870
(8th Cir. 2008) (noting that success on a failure-to-accommodate claim requires
plaintiff to show, among other things, that her employer did not make a good faith
effort to accommodate her). Accordingly, we affirm.
                         ______________________________




                                         -2-